DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.		Claims 1-20 have been examined in this application. This communication is the first action on the merits.

IDS Statements
3.		The 3 information disclosure statements filed on 06/04/2021, 11/10/2021 and 	11/10/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is 	considered by the Examiner. 

Priority of Application
4.		The Examiner has noted the Applicants claiming Priority from Provisional Application 	62/787,013 with a filing date of 12/31/2018. 

Claim Objections
5.		Claims 8 and 17 are objected to because of the following informalities:
	(A).  	Claims 8 and 17 recites the limitation(s): “wherein the user interface includes a 	production order user interface and wherein the receiving the first input includes 	receiving a drag and drop gesture of the first user interface element that causes the first 	production run to be removed from the first production resource.” Examiner notes that in the claim 	set filed there is no period to close out these limitations. Examiner suggests to Applicant to add a 	period for these limitations.	
		Appropriate correction is required.

Claim Rejections - 35 USC § 101
6.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

7.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely, a “system” or an “apparatus” (Claims 1-9) and a “method” or a “process” (Claims 10-18) and a “non-transitory machine-readable medium” or an “article of manufacture” (Claims 19-20).
Step 2A Prong One: Independent Claims 1, 10 and 19 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 1);
“” (see Independent Claim 1);
“” (see Independent Claims 10 and 19);
“receiving supply chain data, the supply chain data relating to observed supply chain operational metrics including operational plans, the observed supply chain operational metrics being observed across a supply chain” (see Independent Claims 1, 10 and 19);
“generating, and the observed supply chain operational metrics, predicted supply chain operational metrics across a plurality of nodes of the supply chain, the predicted supply chain operational metrics including a value at risk associated with a scheduling of a first production run, the scheduling of the first production run including a scheduling of a production of a first product with a first production resource” (see Independent Claims 1, 10 and 19);
“inferring, and the observed supply chain operational metrics, causal factors that impact the predicted supply chain operational metrics, the causal factors including a change to a utilization of the first production resource” (see Independent Claims 1, 10 and 19);
“communicating, respectively corresponding to production runs being scheduled on the first production resource, including representing the scheduling of the first production run associated with the value at risk” (see Independent Claims 1, 10 and 19);
“receiving a first input, the receiving the first input causing a change to the utilization of the first production resource, the change to the utilization of the first production resource impacting the predicted supply chain operational metrics including impacting the value at risk associated with the scheduling of the first production run” (see Independent Claims 1, 10 and 19)
		These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or (2) commercial interactions (including marketing or sales activities or behaviors and/or business relations).
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
		That is, other than reciting (e.g., “a plurality of input signals”, “one or more processors”, “memory”, “a network”, “machine learning application”, “user interface”, “user interface elements”, “automatically”, etc…), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or (2) commercial interactions (including marketing or sales activities or behaviors and/or business relations).
		Independent Claims 1, 10 and 19: The additional element(s) concerning “machine learning application” & “automatically” in Independent Claims 1, 10 and 19, merely narrow the abstract ideas concerning: “generating, and the observed supply chain operational metrics, predicted supply chain operational metrics across a plurality of nodes of the supply chain, the predicted supply chain operational metrics including a value at risk associated with a scheduling of a first production run, the scheduling of the first production run including a scheduling of a production of a first product with a first production resource” &“inferring, and the observed supply chain operational metrics, causal factors that impact the predicted supply chain operational metrics, the causal factors including a change to a utilization of the first production resource” to the “Certain Methods of Organizing Human Activities” grouping in order to controlling production resources in a supply chain using a computer.
Dependent Claims 2-9, 11-18 and 20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as described in Claims 1, 10 and 19. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“one or more processors” (see Independent Claim 1);
“a memory storing instructions that, when executed by the one or more processors, configures the one or more processors to perform operations comprising” (see Independent Claim 1);
“the generating being performed by at least one processor” (see Independent Claims 10 and 19);

“receiving supply chain data, the supply chain data including a plurality of input signals relating to observed supply chain operational metrics including operational plans, the observed supply chain operational metrics being observed across a supply chain” (see Independent Claims 1, 10 and 19);
“automatically generating, using a machine learning application and the observed supply chain operational metrics, predicted supply chain operational metrics across a plurality of nodes of the supply chain, the predicted supply chain operational metrics including a value at risk associated with a scheduling of a first production run, the scheduling of the first production run including a scheduling of a production of a first product with a first production resource” (see Independent Claims 1, 10 and 19);
“automatically inferring, using the machine learning application and the observed supply chain operational metrics, causal factors that impact the predicted supply chain operational metrics, the causal factors including a change to a utilization of the first production resource” (see Independent Claims 1, 10 and 19);
“communicating, over a network, a user interface including user interface elements, the user interface elements respectively corresponding to production runs being scheduled on the first production resource, the user interface elements including a first user interface element representing the scheduling of the first production run associated with the value at risk” (see Independent Claims 1, 10 and 19);
“receiving a first input, over the network, the receiving the first input causing a change to the utilization of the first production resource, the change to the utilization of the first production resource impacting the predicted supply chain operational metrics including impacting the value at risk associated with the scheduling of the first production run” (see Independent Claims 1, 10 and 19)
Independent Claims 1, 10 and 19 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a plurality of input signals”, “one or more processors”, “memory”, “a network”, “machine learning application”, “user interface”, “user interface elements”, “automatically”, etc…) in conjunction with the limitations are no more than mere instructions to “apply” the exception using computer components (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Independent Claims 1, 10 and 19: The additional element(s) concerning “machine learning application” & “automatically” in Independent Claims 1, 10 and 19, merely narrow the abstract ideas concerning: “generating, and the observed supply chain operational metrics, predicted supply chain operational metrics across a plurality of nodes of the supply chain, the predicted supply chain operational metrics including a value at risk associated with a scheduling of a first production run, the scheduling of the first production run including a scheduling of a production of a first product with a first production resource” &“inferring, and the observed supply chain operational metrics, causal factors that impact the predicted supply chain operational metrics, the causal factors including a change to a utilization of the first production resource” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1, 10 and 19 for example which demonstrate (1) mere data gathering such as (e.g., “receiving supply chain data, the supply chain data including a plurality of input signals relating to observed supply chain operational metrics including operational plans, the observed supply chain operational metrics being observed across a supply chain” (see Independent Claims 1, 10 and 19) & “receiving a first input, over the network, the receiving the first input causing a change to the utilization of the first production resource, the change to the utilization of the first production resource impacting the predicted supply chain operational metrics including impacting the value at risk associated with the scheduling of the first production run” (see Independent Claims 1, 10 and 19) and (2) mere data outputting such as (e.g., “communicating, over a network, a user interface including user interface elements, the user interface elements respectively corresponding to production runs being scheduled on the first production resource, the user interface elements including a first user interface element representing the scheduling of the first production run associated with the value at risk” (see Independent Claims 1, 10 and 19)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-9, 11-18 and 20 recite additional elements such as (e.g., “user interface”, “production run user interface”, “first user interface element”, “production order user interface”, “network”, “electronic message”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims for example which demonstrate (1) mere data gathering such as (e.g., “wherein the user interface includes a production run user interface, wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element on the production run user interface causing a rescheduling of the first production run on the first production resource” (see Dependent Claims 2, 11 and 20) & “wherein the user interface includes a production order user interface, wherein the receiving the first input causing a change to the utilization of the first production resource includes receiving the first input via the production order user interface to cause an increase in a quantity of the first product being produced in the first production run” (see Dependent Claims 4 and 13) & “wherein the user interface includes a production order user interface and wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element that causes the first production run to be removed from the first production resource” (see Dependent Claims 8 and 17) & “wherein the receiving the drag and drop gesture of the first user interface element further includes causing the first production run to be added to a second production resource” (see Dependent Claim 9 and 18)) and (2) mere data outputting such as (e.g., “communicating, over the network, an electronic message to a planning system causing an increase in the quantity of the first product being produced in the first production run” (see Dependent Claims 5 and 14) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as: [“a plurality of input signals” according to Applicant’s Specification at ¶ [0047], “one or more processors” according to Applicant’s Specification at ¶ [0210] & ¶ [0216], “memory” according to Applicant’s Specification at ¶ [0218-0219], “a network” according to Applicant’s Specification at ¶ [0059] & “user interface” according to Applicant’s Specification at ¶ [0112], “user interface elements according to Applicant’s Specification at ¶ [0130-0131].] The “machine learning application” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. 
Independent Claims 1, 10 and 19 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “a plurality of input signals”, “one or more processors”, “memory”, “a network”, “machine learning application”, “user interface”, “user interface elements”, “automatically”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Independent Claims 1, 10 and 19: The additional element(s) concerning “machine learning application” & “automatically” in Independent Claims 1, 10 and 19, merely narrow the abstract ideas concerning: “generating, and the observed supply chain operational metrics, predicted supply chain operational metrics across a plurality of nodes of the supply chain, the predicted supply chain operational metrics including a value at risk associated with a scheduling of a first production run, the scheduling of the first production run including a scheduling of a production of a first product with a first production resource” &“inferring, and the observed supply chain operational metrics, causal factors that impact the predicted supply chain operational metrics, the causal factors including a change to a utilization of the first production resource” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1, 10 and 19 for example which demonstrate (1) mere data gathering such as (e.g., “receiving supply chain data, the supply chain data including a plurality of input signals relating to observed supply chain operational metrics including operational plans, the observed supply chain operational metrics being observed across a supply chain” (see Independent Claims 1, 10 and 19) & “receiving a first input, over the network, the receiving the first input causing a change to the utilization of the first production resource, the change to the utilization of the first production resource impacting the predicted supply chain operational metrics including impacting the value at risk associated with the scheduling of the first production run” (see Independent Claims 1, 10 and 19) and (2) mere data outputting such as (e.g., “communicating, over a network, a user interface including user interface elements, the user interface elements respectively corresponding to production runs being scheduled on the first production resource, the user interface elements including a first user interface element representing the scheduling of the first production run associated with the value at risk” (see Independent Claims 1, 10 and 19)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-9, 11-18 and 20 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “user interface”, “production run user interface”, “first user interface element”, “production order user interface”, “network”, “electronic message”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims for example which demonstrate (1) mere data gathering such as (e.g., “wherein the user interface includes a production run user interface, wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element on the production run user interface causing a rescheduling of the first production run on the first production resource” (see Dependent Claims 2, 11 and 20) & “wherein the user interface includes a production order user interface, wherein the receiving the first input causing a change to the utilization of the first production resource includes receiving the first input via the production order user interface to cause an increase in a quantity of the first product being produced in the first production run” (see Dependent Claims 4 and 13) & “wherein the user interface includes a production order user interface and wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element that causes the first production run to be removed from the first production resource” (see Dependent Claims 8 and 17) & “wherein the receiving the drag and drop gesture of the first user interface element further includes causing the first production run to be added to a second production resource” (see Dependent Claim 9 and 18)) and (2) mere data outputting such as (e.g., “communicating, over the network, an electronic message to a planning system causing an increase in the quantity of the first product being produced in the first production run” (see Dependent Claims 5 and 14) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others: Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012); Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 102
9.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 	102 that form 	the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
10. 		Claims 1, 6, 10, 15 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by 	US Patent Application (US 2016/0217406 A1) to Najmi. 
		Regarding Independent Claim 1, Najmi system for controlling production resources in a supply chain teaches the following:
- one or more processors (see at least Najmi: ¶ [0022] & Fig. 1. Najmi teaches one or more processors 136 shown in Fig. 1.)
- a memory storing instructions that (see at least Najmi: ¶ [0022] & Fig. 1. Najmi teaches computers 130 include one or more processors 136 and associated memory to execute instructions and manipulate information according to the operation of supply chain system 100 shown in Fig. 1.), when executed by the one or more processors (see at least Najmi: ¶ [0022] & Fig. 1. Najmi teaches one or more processors 136 shown in Fig. 1.) configures the one or more processors (see at least Najmi: ¶ [0022] & Fig. 1. Najmi teaches one or more processors 136 shown in Fig. 1.) to perform operations comprising:
- receiving supply chain data, the supply chain data including a plurality of input signals (see at least Najmi: ¶ [0029-0030]. Najmi notes that the self-learning system 110 may be used to continually adjust the supply chain plan to a state of feasibility and/or optimality due to problems in the supply chain plan inputs as the problems occur by using KPI monitors 216 and alerts 206 to monitor KPIs and data received from supply chain entities 120. For example, the problems in the “supply chain inputs may include, but are not limited to, new unforecasted orders, new orders, changes to existing orders or forecasts, changes to in-transit shipments, changes to work in progress or work in process, changes in inventory, new capacity, reduced capacity, changes to external supply, and the like.”) relating to observed supply chain operational metrics including operational plans, the observed supply chain operational metrics being observed across a supply chain (see at least Najmi: ¶ [0034] & ¶ [0071]. Najmi teaches that server 210 may support one or more planning engines 212 which may generate supply chain plans based on inputs received from one or more planners and/or supply chain planning database 220, as described more fully below. Plan data 228, within supply chain planning database 220, may include data reflecting supply chain plans generated by one or more planning engines 212 and may be used by planners within system 100, according to particular need. At [0038]: “Early warning monitors 344 comprise workflows that configure alerts 206 of supply chain planning database 220 to monitor execution of supply chain plans. These workflows detect known risks and root causes of supply chain plan problems including, e.g., unexpected orders, delayed shipments, yield drops, and price increases by integrating with early warning monitors 344 which monitor data and KPIs from transaction system 204 and supply chain entities 120.” At [0071]: “By way of a non-limiting example, if the supply chain plan assumes that the yield of some process is 95%, but the actual performance 610 indicates that the yield is actually 80%, the automated early warning sensors and key assumptions monitoring 660 indicates the assumption is invalid and issues an alert 662.”)
	- automatically generating, using a machine learning application (see at least Najmi: Figs. 1-2 & ¶ [0087]. Najmi teaches “that self-learning system 110 uses pattern detection, machine learning and statistical process control techniques to monitor and detect when members of a given segment fail to conform to expected and predicted behavior patterns. In some embodiments, self-learning system 110 detects deviations from anticipated behavior.”) and the observed supply chain operational metrics (see at least Najmi: Fig. 7 & ¶ [0073]. Najmi teaches that the KPIs are represented by charts 705, 710, and 715 which summarize one or more operational metrics of the supply chain that the planner is tracking. Embodiments contemplate any number or combination of any metrics, charts, or KPIs, according to particular needs. See also at ¶ [0064]: “If supply chain planner sets a goal for one or more supply chain entities 120 as a 95% fill rate with 35 days of inventory, automated KPI monitoring 614 will determine if one or more supply chain entities 120 is actually achieving this goal by monitoring the KPIs, e.g. fill rate and days of inventory. If actual performance is underperforming, such as, for example, 37 days of inventory and a 90% fill rate, a KPI report 616 indicates the underperformance.”), predicted supply chain operational metrics across a plurality of nodes of the supply chain (see at least Najmi: ¶ [0024] & ¶ [0064]. Najmi teaches that entities 120 are internal or external to a supply chain. Typically, a supply chain receives supplies from one or more suppliers and provides products to one or more customers. A supply chain may include any suitable number of nodes and any suitable number of arcs between the nodes, configured in any suitable manner. See also at ¶ [0064]: “If supply chain planner sets a goal for one or more supply chain entities 120 as a 95% fill rate with 35 days of inventory, automated KPI monitoring 614 will determine if one or more supply chain entities 120 is actually achieving this goal by monitoring the KPIs, e.g. fill rate and days of inventory. If actual performance is underperforming, such as, for example, 37 days of inventory and a 90% fill rate, a KPI report 616 indicates the underperformance.”), the predicted supply chain operational metrics including a value at risk associated with a scheduling of a first production run, the scheduling of the first production run including a scheduling of a production of a first product with a first production resource (see at least Najmi: ¶ [0037] & Figs. 8A-8B. Najmi teaches that risks and assumptions repository 232 utilizes one or both of plan assumptions process control charts 342 and early warning monitors 344 to detect and warn when supply chain plan assumptions and/or parameters deviate from a supply chain plan. As discussed above, a supply chain plan describes the flow of items, such as, for example, materials and products through one or more supply chain entities 120 or other supply chain planning environments associated with system 100. Process control charts 342 include any programs that monitor a supply chain process and detects unusual or abnormal values or patterns. According to one embodiment, process control charts 342 may comprise a trend for a particular KPI with upper and lower control limits defining the range of usual performance. See also Fig. 8A showing the scheduling of a production run with products / items with work orders with schedule status and violations and tasks with schedule stations and violations. See also ¶ [0038]: “Risks and assumptions repository 232 also comprises early warning monitors 344. Early warning monitors 344 comprise workflows that configure alerts 206 of supply chain planning database 220 to monitor execution of supply chain plans. In some embodiments, these workflows detect known risks and root causes of supply chain plan problems including, e.g., unexpected orders, delayed shipments, yield drops, and price increases by integrating with early warning monitors 344 which monitor data and KPIs from transaction system 204 and supply chain entities 120.”)
	- automatically inferring, using the machine learning application (see at least Najmi: Figs. 1-2 & ¶ [0087]. Najmi teaches “that self-learning system 110 uses pattern detection, machine learning and statistical process control techniques to monitor and detect when members of a given segment fail to conform to expected and predicted behavior patterns. In some embodiments, self-learning system 110 detects deviations from anticipated behavior.”) and the observed supply chain operational metrics (see at least Najmi: Fig. 7 & ¶ [0073]. Najmi teaches that the KPIs are represented by charts 705, 710, and 715 which summarize one or more operational metrics of the supply chain that the planner is tracking. Embodiments contemplate any number or combination of any metrics, charts, or KPIs, according to particular needs. See also at ¶ [0064]: “If supply chain planner sets a goal for one or more supply chain entities 120 as a 95% fill rate with 35 days of inventory, automated KPI monitoring 614 will determine if one or more supply chain entities 120 is actually achieving this goal by monitoring the KPIs, e.g. fill rate and days of inventory. If actual performance is underperforming, such as, for example, 37 days of inventory and a 90% fill rate, a KPI report 616 indicates the underperformance.”), causal factors that impact the predicted supply chain operational metrics, the causal factors including a change to a utilization of the first production resource (see at least Najmi: ¶ [0045] & ¶ [0069]. Najmi teaches that suppose a supplier needs to use a lever for increasing the speed of a shipment. If the supplier chooses to use a next day delivery service from a first parcel shipment service and the parcel does not arrive the next day, levers effectiveness monitoring 646 will generate a KPI report 648 that indicates that the next day delivery service from the first parcel shipment service was an ineffective lever. Levers effectiveness monitoring 646 also indicates when the shipment was received. In this manner, a supply chain manager has the option to choose to use a second parcel shipment service in the future, and levers effectiveness monitoring 646 indicates a comparison between the two parcel shipment services to see which is more effective at shipping a parcel for arrival the next day. ¶ [0045]: Self-learning system 110 may rank levers 372 based on these or other factors. Similarly, in some embodiments, when a problem is encountered, self-learning system 110 assigns a score to a lever 372 based on the effectiveness, frequency of use, highest priority, least disruptive, or other factor that may be useful in scoring a lever 372 to deal with a supply chain disruption of one or more supply chain entities 120. Self-learning system 110 then displays the levers to a user wherein the levers are ranked by score. Examiner Note: According to Applicant’s Specification ¶ [0108]: “The inventory manager is tasked with moving products to nodes in the supply chain 100 to minimize value at risk associated with the product. For example, the causal factors inferred for an inventory manager may include causal factors for shipping products including a method or means of outbound shipment of a product (e.g., expedited-air/non-expedited-ground) and a quantity of outbound shipment of a product.” Therefore, Najmi teaches this concept at ¶ [0069].)
	- communicating (see at least Najmi: ¶ [0005]. Najmi teaches that “the system includes a supply chain planning database that receives supply chain data from a transaction system, and communicates the supply chain data to a planning model engine and a risks and assumptions repository that receives supply chain data from the transaction system, and communicates updated supply chain assumptions to the supply chain planning database.”), over a network (see at least Najmi: ¶ [0021] & Fig. 1. Najmi teaches network 140 in Fig. 1.), a user interface including user interface elements (see at least Najmi: ¶ [0039] & ¶ [0076]. Najmi teaches a task workbench 801 provides a planner a user interface to review and edit a factory schedule. In some embodiments, a planner completes his or her review of the solver generated schedule, edits tasks, manually adjusts the schedule and resolves problems without ever leaving the schedule board. In some embodiments, task workbench 801 displays active demands in the system with schedule statuses and violations 805, work orders with schedule statuses and violations 810, tasks with schedule statuses and violations 815, Gantt chart showing schedule 820, different metric tabs 825, or a combination of the like.), the user interface elements respectively corresponding to production runs being scheduled on the first production resource (see at least Najmi: Figs. 10A-10B. See also Figs. 8A-8B of Najmi.), the user interface elements including a first user interface element representing the scheduling of the first production run associated with the value at risk (see at least Najmi:  ¶ [0038] & ¶ [0061]. Najmi teaches “risks and assumptions repository 232 also comprises early warning monitors 344. Early warning monitors 344 comprise workflows that configure alerts 206 of supply chain planning database 220 to monitor execution of supply chain plans.” These workflows detect known risks and root causes of supply chain plan problems including, e.g., unexpected orders, delayed shipments, yield drops, and price increases by integrating with early warning monitors 344 which monitor data and KPIs from transaction system 204 and supply chain entities 120. ¶ [0061]: “Early detection is provided by early warning sensors that detect risks, in real-time, thereby providing notification to generate contingency plans. In this manner, each monitoring system may be used to generate continuous feedback, thereby providing a supply chain planner the ability to adjust one or more supply chain parameters and validate how adjustment of a parameter affects other goals of a supply chain plan.” See also ¶ [0072].)
	- receiving a first input (see at least Najmi: ¶ [0029-0030]. Najmi notes that the self-learning system 110 may be used to continually adjust the supply chain plan to a state of feasibility and/or optimality due to problems in the supply chain plan inputs as the problems occur by using KPI monitors 216 and alerts 206 to monitor KPIs and data received from supply chain entities 120. For example, the problems in the “supply chain inputs may include, but are not limited to, new unforecasted orders, new orders, changes to existing orders or forecasts, changes to in-transit shipments, changes to work in progress or work in process, changes in inventory, new capacity, reduced capacity, changes to external supply, and the like.”), over the network (see at least Najmi: ¶ [0021] & Fig. 1. Najmi teaches network 140 in Fig. 1.), the receiving the first input causing a change to the utilization of the first production resource, the change to the utilization of the first production resource impacting the predicted supply chain operational metrics including impacting the value at risk associated with the scheduling of the first production run (see at least Najmi:  ¶ [0066] & ¶ [0071]. Najmi teaches that “The automated early warning sensors and key assumptions monitoring 660 checks the supply chain plan assumptions by determining whether the assumptions still remain valid. By way of a non-limiting example, if the supply chain plan assumes that the yield of some process is 95%, but the actual performance 610 indicates that the yield is actually 80%, the automated early warning sensors and key assumptions monitoring 660 indicates the assumption is invalid and issues an alert 662. Automated early warning sensors and key assumptions monitoring 660 also provides for monitoring the key assumptions and using statistical process control charts and the like to issue an early warning.” ¶ [0066]: “Automated compliance monitoring 642 generates alerts 644 in response to deviations from a supply chain plan of self-learning system 110. Alerts 644 are integrated into plan compliance analysis 636. Plan compliance analysis 636 compares the plan with contingencies 634 and alerts 644 to compare deviations. Automated compliance monitoring 642 monitors any deviations from the supply chain plan.” ¶ [0087]: “If a statistically significant number of points, such as, for example, 5 points in a row are higher than the others, then self-learning system 110 alerts a planner to a trend. In some embodiments, self-learning system 110 treats supply chain management as a process, using control charts to monitor suppliers, lead times, yields, and the like.”)

		Regarding Independent Claims 10 and 19, Najmi method / non-transitory machine-readable medium for controlling production resources in a supply chain teaches the following:
- receiving supply chain data, the supply chain data including a plurality of input signals (see at least Najmi: ¶ [0029-0030]. Najmi notes that the self-learning system 110 may be used to continually adjust the supply chain plan to a state of feasibility and/or optimality due to problems in the supply chain plan inputs as the problems occur by using KPI monitors 216 and alerts 206 to monitor KPIs and data received from supply chain entities 120. For example, the problems in the “supply chain inputs may include, but are not limited to, new unforecasted orders, new orders, changes to existing orders or forecasts, changes to in-transit shipments, changes to work in progress or work in process, changes in inventory, new capacity, reduced capacity, changes to external supply, and the like.”) relating to observed supply chain operational metrics including operational plans, the observed supply chain operational metrics being observed across a supply chain (see at least Najmi: ¶ [0034] & ¶ [0071]. Najmi teaches that server 210 may support one or more planning engines 212 which may generate supply chain plans based on inputs received from one or more planners and/or supply chain planning database 220, as described more fully below. Plan data 228, within supply chain planning database 220, may include data reflecting supply chain plans generated by one or more planning engines 212 and may be used by planners within system 100, according to particular need. At [0038]: “Early warning monitors 344 comprise workflows that configure alerts 206 of supply chain planning database 220 to monitor execution of supply chain plans. These workflows detect known risks and root causes of supply chain plan problems including, e.g., unexpected orders, delayed shipments, yield drops, and price increases by integrating with early warning monitors 344 which monitor data and KPIs from transaction system 204 and supply chain entities 120.” At [0071]: “By way of a non-limiting example, if the supply chain plan assumes that the yield of some process is 95%, but the actual performance 610 indicates that the yield is actually 80%, the automated early warning sensors and key assumptions monitoring 660 indicates the assumption is invalid and issues an alert 662.”)
	- automatically generating, using a machine learning application (see at least Najmi: Figs. 1-2 & ¶ [0087]. Najmi teaches “that self-learning system 110 uses pattern detection, machine learning and statistical process control techniques to monitor and detect when members of a given segment fail to conform to expected and predicted behavior patterns. In some embodiments, self-learning system 110 detects deviations from anticipated behavior.”) and the observed supply chain operational metrics (see at least Najmi: Fig. 7 & ¶ [0073]. Najmi teaches that the KPIs are represented by charts 705, 710, and 715 which summarize one or more operational metrics of the supply chain that the planner is tracking. Embodiments contemplate any number or combination of any metrics, charts, or KPIs, according to particular needs. See also at ¶ [0064]: “If supply chain planner sets a goal for one or more supply chain entities 120 as a 95% fill rate with 35 days of inventory, automated KPI monitoring 614 will determine if one or more supply chain entities 120 is actually achieving this goal by monitoring the KPIs, e.g. fill rate and days of inventory. If actual performance is underperforming, such as, for example, 37 days of inventory and a 90% fill rate, a KPI report 616 indicates the underperformance.”), predicted supply chain operational metrics across a plurality of nodes of the supply chain (see at least Najmi: ¶ [0024] & ¶ [0064]. Najmi teaches that entities 120 are internal or external to a supply chain. Typically, a supply chain receives supplies from one or more suppliers and provides products to one or more customers. A supply chain may include any suitable number of nodes and any suitable number of arcs between the nodes, configured in any suitable manner. See also at ¶ [0064]: “If supply chain planner sets a goal for one or more supply chain entities 120 as a 95% fill rate with 35 days of inventory, automated KPI monitoring 614 will determine if one or more supply chain entities 120 is actually achieving this goal by monitoring the KPIs, e.g. fill rate and days of inventory. If actual performance is underperforming, such as, for example, 37 days of inventory and a 90% fill rate, a KPI report 616 indicates the underperformance.”), the predicted supply chain operational metrics including a value at risk associated with a scheduling of a first production run, the scheduling of the first production run including a scheduling of a production of a first product with a first production resource (see at least Najmi: ¶ [0037] & Figs. 8A-8B. Najmi teaches that risks and assumptions repository 232 utilizes one or both of plan assumptions process control charts 342 and early warning monitors 344 to detect and warn when supply chain plan assumptions and/or parameters deviate from a supply chain plan. As discussed above, a supply chain plan describes the flow of items, such as, for example, materials and products through one or more supply chain entities 120 or other supply chain planning environments associated with system 100. Process control charts 342 include any programs that monitor a supply chain process and detects unusual or abnormal values or patterns. According to one embodiment, process control charts 342 may comprise a trend for a particular KPI with upper and lower control limits defining the range of usual performance. See also Fig. 8A showing the scheduling of a production run with products / items with work orders with schedule status and violations and tasks with schedule stations and violations. See also ¶ [0038]: “Risks and assumptions repository 232 also comprises early warning monitors 344. Early warning monitors 344 comprise workflows that configure alerts 206 of supply chain planning database 220 to monitor execution of supply chain plans. In some embodiments, these workflows detect known risks and root causes of supply chain plan problems including, e.g., unexpected orders, delayed shipments, yield drops, and price increases by integrating with early warning monitors 344 which monitor data and KPIs from transaction system 204 and supply chain entities 120.”)
	- automatically inferring, using the machine learning application (see at least Najmi: Figs. 1-2 & ¶ [0087]. Najmi teaches “that self-learning system 110 uses pattern detection, machine learning and statistical process control techniques to monitor and detect when members of a given segment fail to conform to expected and predicted behavior patterns. In some embodiments, self-learning system 110 detects deviations from anticipated behavior.”) and the observed supply chain operational metrics (see at least Najmi: Fig. 7 & ¶ [0073]. Najmi teaches that the KPIs are represented by charts 705, 710, and 715 which summarize one or more operational metrics of the supply chain that the planner is tracking. Embodiments contemplate any number or combination of any metrics, charts, or KPIs, according to particular needs. See also at ¶ [0064]: “If supply chain planner sets a goal for one or more supply chain entities 120 as a 95% fill rate with 35 days of inventory, automated KPI monitoring 614 will determine if one or more supply chain entities 120 is actually achieving this goal by monitoring the KPIs, e.g. fill rate and days of inventory. If actual performance is underperforming, such as, for example, 37 days of inventory and a 90% fill rate, a KPI report 616 indicates the underperformance.”), causal factors that impact the predicted supply chain operational metrics, the causal factors including a change to a utilization of the first production resource (see at least Najmi: ¶ [0045] & ¶ [0069]. Najmi teaches that suppose a supplier needs to use a lever for increasing the speed of a shipment. If the supplier chooses to use a next day delivery service from a first parcel shipment service and the parcel does not arrive the next day, levers effectiveness monitoring 646 will generate a KPI report 648 that indicates that the next day delivery service from the first parcel shipment service was an ineffective lever. Levers effectiveness monitoring 646 also indicates when the shipment was received. In this manner, a supply chain manager has the option to choose to use a second parcel shipment service in the future, and levers effectiveness monitoring 646 indicates a comparison between the two parcel shipment services to see which is more effective at shipping a parcel for arrival the next day. ¶ [0045]: Self-learning system 110 may rank levers 372 based on these or other factors. Similarly, in some embodiments, when a problem is encountered, self-learning system 110 assigns a score to a lever 372 based on the effectiveness, frequency of use, highest priority, least disruptive, or other factor that may be useful in scoring a lever 372 to deal with a supply chain disruption of one or more supply chain entities 120. Self-learning system 110 then displays the levers to a user wherein the levers are ranked by score. Examiner Note: According to Applicant’s Specification ¶ [0108]: “The inventory manager is tasked with moving products to nodes in the supply chain 100 to minimize value at risk associated with the product. For example, the causal factors inferred for an inventory manager may include causal factors for shipping products including a method or means of outbound shipment of a product (e.g., expedited-air/non-expedited-ground) and a quantity of outbound shipment of a product.” Therefore, Najmi teaches this concept at ¶ [0069].)
	- communicating (see at least Najmi: ¶ [0005]. Najmi teaches that “the system includes a supply chain planning database that receives supply chain data from a transaction system, and communicates the supply chain data to a planning model engine and a risks and assumptions repository that receives supply chain data from the transaction system, and communicates updated supply chain assumptions to the supply chain planning database.”), over a network (see at least Najmi: ¶ [0021] & Fig. 1. Najmi teaches network 140 in Fig. 1.), a user interface including user interface elements (see at least Najmi: ¶ [0039] & ¶ [0076]. Najmi teaches a task workbench 801 provides a planner a user interface to review and edit a factory schedule. In some embodiments, a planner completes his or her review of the solver generated schedule, edits tasks, manually adjusts the schedule and resolves problems without ever leaving the schedule board. In some embodiments, task workbench 801 displays active demands in the system with schedule statuses and violations 805, work orders with schedule statuses and violations 810, tasks with schedule statuses and violations 815, Gantt chart showing schedule 820, different metric tabs 825, or a combination of the like.), the user interface elements respectively corresponding to production runs being scheduled on the first production resource (see at least Najmi: Figs. 10A-10B. See also Figs. 8A-8B of Najmi.), the user interface elements including a first user interface element representing the scheduling of the first production run associated with the value at risk (see at least Najmi:  ¶ [0038] & ¶ [0061]. Najmi teaches “risks and assumptions repository 232 also comprises early warning monitors 344. Early warning monitors 344 comprise workflows that configure alerts 206 of supply chain planning database 220 to monitor execution of supply chain plans.” These workflows detect known risks and root causes of supply chain plan problems including, e.g., unexpected orders, delayed shipments, yield drops, and price increases by integrating with early warning monitors 344 which monitor data and KPIs from transaction system 204 and supply chain entities 120. ¶ [0061]: “Early detection is provided by early warning sensors that detect risks, in real-time, thereby providing notification to generate contingency plans. In this manner, each monitoring system may be used to generate continuous feedback, thereby providing a supply chain planner the ability to adjust one or more supply chain parameters and validate how adjustment of a parameter affects other goals of a supply chain plan.” See also ¶ [0072].)
	- receiving a first input (see at least Najmi: ¶ [0029-0030]. Najmi notes that the self-learning system 110 may be used to continually adjust the supply chain plan to a state of feasibility and/or optimality due to problems in the supply chain plan inputs as the problems occur by using KPI monitors 216 and alerts 206 to monitor KPIs and data received from supply chain entities 120. For example, the problems in the “supply chain inputs may include, but are not limited to, new unforecasted orders, new orders, changes to existing orders or forecasts, changes to in-transit shipments, changes to work in progress or work in process, changes in inventory, new capacity, reduced capacity, changes to external supply, and the like.”), over the network (see at least Najmi: ¶ [0021] & Fig. 1. Najmi teaches network 140 in Fig. 1.), the receiving the first input causing a change to the utilization of the first production resource, the change to the utilization of the first production resource impacting the predicted supply chain operational metrics including impacting the value at risk associated with the scheduling of the first production run (see at least Najmi:  ¶ [0066] & ¶ [0071]. Najmi teaches that “The automated early warning sensors and key assumptions monitoring 660 checks the supply chain plan assumptions by determining whether the assumptions still remain valid. By way of a non-limiting example, if the supply chain plan assumes that the yield of some process is 95%, but the actual performance 610 indicates that the yield is actually 80%, the automated early warning sensors and key assumptions monitoring 660 indicates the assumption is invalid and issues an alert 662. Automated early warning sensors and key assumptions monitoring 660 also provides for monitoring the key assumptions and using statistical process control charts and the like to issue an early warning.” ¶ [0066]: “Automated compliance monitoring 642 generates alerts 644 in response to deviations from a supply chain plan of self-learning system 110. Alerts 644 are integrated into plan compliance analysis 636. Plan compliance analysis 636 compares the plan with contingencies 634 and alerts 644 to compare deviations. Automated compliance monitoring 642 monitors any deviations from the supply chain plan.” ¶ [0087]: “If a statistically significant number of points, such as, for example, 5 points in a row are higher than the others, then self-learning system 110 alerts a planner to a trend. In some embodiments, self-learning system 110 treats supply chain management as a process, using control charts to monitor suppliers, lead times, yields, and the like.”)

Regarding Dependent Claims 6 and 15, Najmi system / method for controlling production resources in a supply chain teaches the limitations of Independent Claims 1 and 10 above, and Najmi further teaches the system / method for controlling production resources in a supply chain comprising:
- wherein the change to the utilization of the first production resource includes impacting the predicted supply chain operational metrics (see at least Najmi:  ¶ [0046] & ¶ [0064]. Najmi teaches that the self-learning system 110 utilizes conditional analysis planner 374 to generate simulations of the utilization of one or more levers 372. The simulations compute and display the feasibility, impact, cost, or the like of implementing one or more levers 372 in resolution playbooks 308. In some embodiments, a levers effectiveness monitoring and optimization module 376 is utilized by self-learning system to generate reports in resolution playbook 308, which analyzes an effectiveness of one or more levers 376 and optimizes an association of one or more levers 376 with alerts 206. Levers effectiveness monitoring and optimization module 376 may comprise a list of levers 372 prioritized by a metric, e.g. feasibility, impact, cost, effectiveness, or the like. See also ¶ [0069]: “Levers effectiveness monitoring 646 determines when a lever is exercised, and whether the lever results in the desired and expected change. For example, some use of levers may be ineffective if the result of the lever is maxed out. Levers effectiveness monitoring 646 monitors whether a lever is ineffective if, for example, the lever cannot cause any more change in rectifying deviations from a supply chain plan because the lever is, for example, maxed out.”), wherein the predicted supply chain operational metrics provide a context for changing the utilization of the first production resource, wherein the predicted supply chain operational metrics include a capacity metric for the first production resource, a days of supply metric, and a fill rate metric (see at least Najmi: Fig. 9 & ¶ [0064]. Najmi notes that if supply chain planner sets a goal for one or more supply chain entities 120 as a 95% fill rate with 35 days of inventory, automated KPI monitoring 614 will determine if one or more supply chain entities 120 is actually achieving this goal by monitoring the KPIs, e.g. fill rate and days of inventory. If actual performance is underperforming, such as, for example, 37 days of inventory and a 90% fill rate, a KPI report 616 indicates the underperformance. Automated KPI monitoring 614 determines that the days of inventory are lower than the goal. Automated KPI monitoring 614 determines low inventory is caused by not enough inventory being stocked initially, and automated KPI monitoring 614 indicates this fact in KPI report 616. See also at ¶ [0030]: “The problems in the supply chain inputs may include, but are not limited to, new unforecasted orders, new orders, changes to existing orders or forecasts, changes to in-transit shipments, changes to work in progress or work in process, changes in inventory, new capacity, reduced capacity, changes to external supply, and the like. In addition, according to one example, these problems may be classified into categories such as, for example, supply changes, inventory changes, capacity changes, demand changes, and the like.”)

Claim Rejections - 35 USC § 103
11.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.		Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2016/0217406 A1) to Najmi, and in view of NPL Document: Shpilevovy “Multi-agent system “Smart Factory” for real-time workshop management in aircraft jet engines production”, hereinafter Shpilevovy.
		Regarding Dependent Claim 2, Najmi system for controlling production resources in a supply chain further doesn’t explicitly teach or suggest the following:
	- wherein the user interface includes a production run user interface, wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element on the production run user interface causing a rescheduling of the first production run on the first production resource and automatically updating the value at risk based on the receiving the drag and drop gesture 
Shpilevovy however in the analogous art for controlling production resources in a supply
chain teaches the following:
- wherein the user interface includes a production run user interface (see at least Shpilevovy at Page 208 denoting a production run user interface under section 6 “User interface.” At page 208 2nd column: "In Fig. 9 combined Gantt and Pert diagrams are presented which show the interdependencies between the manufacturing operations. The user can select any operation here and “drag and drop” it to another worker as well as merge or splitoperations and adjust plan by this event triggering anautomatic chain of changes in the schedule accordingly".), wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element on the production run user interface causing a rescheduling of the first production run on the first production resource and automatically updating the value at risk based on the receiving the drag and drop gesture (see at least Shpilevovy page 204, “events that can lead to rescheduling activities are: new order is coming, equipment failure, changes in priorities, emerging of new urgent tasks, delay in materials, etc.”. Shipilevovy page 206, “the dispatcher of workshop can intervene this active plan interactively at any time and provide smart manual rework of the schedule by drag & drop of operations – and will be automatically revised and rescheduled” Also Shipilevovy page 205: “It’s supposed that all orders and resources are “identical” and given in advance but in practice they all have their own individual criteria, preferences and restrictions, which can change during the system work (service level, time of delivery, costs and profits, risks of delivery, inconvenience of the driver, etc). “This is further explained at page 208 2nd column: "In case worker has not enough skills for the operation or it may cause delays and other problems, the system willhighlight this operation in red color and give a warning message to the user (Fig. 10)". So drag drop-> automatic scheduling changes on the schedule at Fig.9 red vs green -> red color highlight = interpreted as automatic update of value at risk.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Najmi system for controlling production resources in a supply chain with the aforementioned teachings regarding wherein the user interface includes a production run user interface, wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element on the production run user interface causing a rescheduling of the first production run on the first production resource and automatically updating the value at risk based on the receiving the drag and drop gesture in further view of Shpilevovy, wherein this system provides a fast adaptive respond to new events coming and also proactively improves operation plan by the use of free machine time or worker slots, by the sequence of shifts and reallocations of previously scheduled operations to other resources. In this case even each “small” event can trigger unexpectedly big changes in schedules which are considered as “unstable equilibriums” (since the system never stops) being propagated via the whole schedule of workshop by the chain of changes (see Shpilevovy: 3rd ¶ of Page 206).
	Further, the claimed invention is merely a combination of old elements in a similar field for controlling production resources in a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shpilevovy, the results of the combination were predictable.

Regarding Dependent Claim 3, Najmi / Shpilevovy system for controlling production resources in a supply chain teaches the limitations of Claims 1-2 above, and Najmi further teaches the system for controlling production resources in a supply chain comprising:
- wherein the instructions further cause the one or more processors (see at least Najmi: ¶ [0022] & Fig. 1. Najmi teaches that “computers 130 include one or more processors 136 and associated memory to execute instructions and manipulate information according to the operation of supply chain system 100.”) to perform operations comprising communicating (see at least Najmi: ¶ [0005]. Najmi teaches that “the system includes a supply chain planning database that receives supply chain data from a transaction system, and communicates the supply chain data to a planning model engine and a risks and assumptions repository that receives supply chain data from the transaction system, and communicates updated supply chain assumptions to the supply chain planning database.”), over the network (see at least Najmi: ¶ [0021] & Fig. 1. Najmi teaches network 140 in Fig. 1.), an electronic message to a planning system (see at least Najmi:  ¶ [0041] & ¶ [0074]. Najmi notes that Najmi teaches that “the plan problem tracking data 368 and resolution action history data 370 stored in persistent problems and work order management repository 238 provides self-learning system 110 to perform an audit trail, which may include, when, where, and how problems with a plan originated, actions performed to solve a problem, and what occurred as a result of actions performed to solve supply chain plan problems.” See also ¶ [0035]: “As discussed above, self-learning system 110 may continuously adjust the supply chain plan to a state of feasibility and/or optimality due to disruptions in the supply chain by continually monitoring any type of data or KPIs using KPI monitors 216 or alerts 206 in order to update a plan as soon as data or KPIs received from supply chain entities 120 indicate that a disruption or plan problem has, will, or is likely to occur.”) 
	Moreover, Najmi system for controlling production resources in a supply chain doesn’t explicitly teach or suggest:
- the electronic message causing the rescheduling of the first production run on the first production resource and automatically updating the value at risk based on the receiving the drag and drop gesture
Shpilevovy however in the analogous art for controlling production resources in a supply
chain teaches the following:
- the electronic message causing the rescheduling of the first production run on the first production resource and automatically updating the value at risk based on the receiving the drag and drop gesture (see at least Shpilevovy: Shpilevovy at page 204, “events that can lead to rescheduling activities are: new order is coming, equipment failure, changes in priorities, emerging of new urgent tasks, delay in materials, etc.”. Shipilevovy page 206, “the dispatcher of workshop can intervene this active plan interactively at any time and provide smart manual rework of the schedule by drag & drop of operations – and will be automatically revised and rescheduled”. Page 208, “give a warning message to the user. Also “This is further explained at page 208 2nd column: "In case worker has not enough skills for the operation or it may cause delays and other problems, the system will highlight this operation in red color and give a warning message to the user (Fig. 10)". So drag drop-> automatic scheduling changes on the schedule at Fig.9 red vs green -> red color highlight = interpreted as automatic update of value at risk.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Najmi system for controlling production resources in a supply chain with the aforementioned teachings regarding the electronic message causing the rescheduling of the first production run on the first production resource and automatically updating the value at risk based on the receiving the drag and drop gesture in further view of Shpilevovy, wherein the system will highlight this operation in red color and give a warning message to the user the system will highlight this operation in red color and give a warning message to the user (see Shpilevovy: Page 208).
	Further, the claimed invention is merely a combination of old elements in a similar field for controlling production resources in a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shpilevovy, the results of the combination were predictable.

Regarding Dependent Claim 4, Najmi / Shpilevovy system for controlling production resources in a supply chain teaches the limitations of Independent Claim 1 above, and Najmi further teaches the system for controlling production resources in a supply chain comprising:
- wherein the user interface includes a production order user interface (see at least Najmi: ¶ [0076] & Figs. 8A-8B. Najmi teaches that “The workbench 801 provides a planner a user interface to review and edit a factory schedule. A planner completes his or her review of the solver generated schedule, edits tasks, manually adjusts the schedule and resolves problems without ever leaving the schedule board. Task workbench 801 displays active demands in the system with schedule statuses and violations 805, work orders with schedule statuses and violations 810, tasks with schedule statuses and violations 815, Gantt chart showing schedule 820, different metric tabs 825, or a combination of the like.” See also Fig. 7 of Najmi.), wherein the receiving the first input causing a change to the utilization of the first production resource (see at least Najmi: ¶ [0030]. Najmi teaches that the problems in the supply chain inputs may include, but are not limited to, new unforecasted orders, new orders, changes to existing orders or forecasts, changes to in-transit shipments, changes to work in progress or work in process, changes in inventory, new capacity, reduced capacity, changes to external supply, and the like. In addition, according to one example, these problems may be classified into categories such as, for example, supply changes, inventory changes, capacity changes, demand changes, and the like. Although example categories of problems are described, embodiments contemplate any type of disruptions, plan problems, perturbations, changes, events, or categories of disruptions, perturbations, changes, and/or events, according to particular needs. In this document, the terms “disruptions.”) includes receiving the first input via the production order user interface to cause an increase in a quantity of the first product being produced in the first production run (see at least Najmi: ¶ [0038] & ¶ [0085]. Najmi notes that “the self-learning system 110 monitors a segment to see if it is acting as expected and groups them into a portfolio, which in turn is monitored to ensure that behavior occurs as expected. Thus, in this example, when one segment of customers significantly changes their purchasing behaviors, self-learning system 110 updates the anticipated demand projections.” Alternatively if the second segment starts behaving like the first segment, then self-learning system 110 updates its anticipated demand projections to increase production and/or decrease production, as appropriate. ¶ [0038]: “Rather than starting with a late order and identifying why the order is late, early warning monitors 344 permit a self-learning system 110 to identify the root cause of a plan problem as it happens; thereby quantifying its impact on all orders of one or more supply chain entities 120 affected by the plan problem. This permits a planner utilizing self-learning system 110 to receive an alert 206 identifying a root cause and view this alert 206 with all other alerts 206 so that various levers 372 are displayed on a display and reviewed, such that the best resolution is determined.”)
	Najmi system for controlling production resources in a supply chain doesn’t teach or suggest:
- automatically updating the value at risk based on the receiving the drag and drop gesture 
	Moreover, Shpilevovy however in the analogous art for controlling production resources in a supply chain teaches the following:
- automatically updating the value at risk based on the receiving the drag and drop gesture ((see at least Shpilevovy page 204, “events that can lead to rescheduling activities are: new order is coming, equipment failure, changes in priorities, emerging of new urgent tasks, delay in materials, etc.”. Shipilevovy page 206, “the dispatcher of workshop can intervene this active plan interactively at any time and provide smart manual rework of the schedule by drag & drop of operations – and will be automatically revised and rescheduled” Also Shipilevovy page 205: “It’s supposed that all orders and resources are “identical” and given in advance but in practice they all have their own individual criteria, preferences and restrictions, which can change during the system work (service level, time of delivery, costs and profits, risks of delivery, inconvenience of the driver, etc). “This is further explained at page 208 2nd column: "In case worker has not enough skills for the operation or it may cause delays and other problems, the system willhighlight this operation in red color and give a warning message to the user (Fig. 10)". So drag drop-> automatic scheduling changes on the schedule at Fig.9 red vs green -> red color highlight = interpreted as automatic update of value at risk.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Najmi system for controlling production resources in a supply chain with the aforementioned teachings regarding automatically updating the value at risk based on the receiving the drag and drop gesture in further view of Shpilevovy, wherein this system provides a fast adaptive respond to new events coming and also proactively improves operation plan by the use of free machine time or worker slots, by the sequence of shifts and reallocations of previously scheduled operations to other resources. In this case even each “small” event can trigger unexpectedly big changes in schedules which are considered as “unstable equilibriums” (since the system never stops) being propagated via the whole schedule of workshop by the chain of changes (see Shpilevovy: 3rd ¶ of Page 206).
	Further, the claimed invention is merely a combination of old elements in a similar field for controlling production resources in a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shpilevovy, the results of the combination were predictable.

Regarding Dependent Claim 5, Najmi / Shpilevovy system for controlling production resources in a supply chain teaches the limitations of Claims 1 and 4 above, and Najmi further teaches the system for controlling production resources in a supply chain comprising:
- wherein the instructions further cause the one or more processors (see at least Najmi: ¶ [0022] & Fig. 1. Najmi teaches that “computers 130 include one or more processors 136 and associated memory to execute instructions and manipulate information according to the operation of supply chain system 100.”)  to perform operations comprising communicating (see at least Najmi: ¶ [0005]. Najmi teaches that “the system includes a supply chain planning database that receives supply chain data from a transaction system, and communicates the supply chain data to a planning model engine and a risks and assumptions repository that receives supply chain data from the transaction system, and communicates updated supply chain assumptions to the supply chain planning database.”), over the network (see at least Najmi: ¶ [0021] & Fig. 1. Najmi teaches network 140 in Fig. 1.), an electronic message to a planning system (see at least Najmi:  ¶ [0041] & ¶ [0074]. Najmi notes that Najmi teaches that “the plan problem tracking data 368 and resolution action history data 370 stored in persistent problems and work order management repository 238 provides self-learning system 110 to perform an audit trail, which may include, when, where, and how problems with a plan originated, actions performed to solve a problem, and what occurred as a result of actions performed to solve supply chain plan problems.” See also ¶ [0035]: “As discussed above, self-learning system 110 may continuously adjust the supply chain plan to a state of feasibility and/or optimality due to disruptions in the supply chain by continually monitoring any type of data or KPIs using KPI monitors 216 or alerts 206 in order to update a plan as soon as data or KPIs received from supply chain entities 120 indicate that a disruption or plan problem has, will, or is likely to occur.”) causing an increase in the quantity of the first product being produced in the first production run (see at least Najmi: ¶ [0043] & ¶ [0085]. Najmi teaches that when one segment of customers significantly changes their purchasing behaviors, self-learning system 110 updates the anticipated demand projections. Alternatively if the second segment starts behaving like the first segment, then self-learning system 110 updates its anticipated demand projections to increase production and/or decrease production, as appropriate. Also at ¶ [0043]: “In the example just mentioned comprising a misaligned supply chain plan due to a late order, the levers, when selected by a user, may redirect product from another order, split demand, and/or utilize an alternate workflow. Other corrective actions include, for example, expending material in transport, increasing the priority for a manufacturing lot, utilizing material from a first order to fulfill a second order, marking down products, expediting transportation, adding overtime to increase capacity, and offloading work to alternate resources.”)

13.		Claims 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2016/0217406 A1) to Najmi, and in view of NPL Document: Shpilevovy “Multi-agent system “Smart Factory” for real-time workshop management in aircraft jet engines production”, hereinafter Shpilevovy.
		Regarding Dependent Claims 11 and 20, Najmi method / non-transitory machine-readable medium for controlling production resources in a supply chain further doesn’t explicitly teach or suggest the following:
	- wherein the user interface includes a production run user interface, wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element on the production run user interface causing a rescheduling of the first production run on the first production resource (see Dependent Claims 11 and 20)
Shpilevovy however in the analogous art for controlling production resources in a supply
chain teaches the following:
	- wherein the user interface includes a production run user interface (see at least Shpilevovy at Page 208 denoting a production run user interface under section 6 “User interface.” At page 208 2nd column: "In Fig. 9 combined Gantt and Pert diagrams are presented which show the interdependencies between the manufacturing operations. The user can select any operation here and “drag and drop” it to another worker as well as merge or splitoperations and adjust plan by this event triggering anautomatic chain of changes in the schedule accordingly".), wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element on the production run user interface causing a rescheduling of the first production run on the first production resource (see at least Shpilevovy page 204, “events that can lead to rescheduling activities are: new order is coming, equipment failure, changes in priorities, emerging of new urgent tasks, delay in materials, etc.”. Shipilevovy page 206, “the dispatcher of workshop can intervene this active plan interactively at any time and provide smart manual rework of the schedule by drag & drop of operations – and will be automatically revised and rescheduled” Also Shipilevovy page 205: “It’s supposed that all orders and resources are “identical” and given in advance but in practice they all have their own individual criteria, preferences and restrictions, which can change during the system work (service level, time of delivery, costs and profits, risks of delivery, inconvenience of the driver, etc). “This is further explained at page 208 2nd column: "In case worker has not enough skills for the operation or it may cause delays and other problems, the system willhighlight this operation in red color and give a warning message to the user (Fig. 10)". So drag drop-> automatic scheduling changes on the schedule at Fig.9 red vs green -> red color highlight = interpreted as automatic update of value at risk.) (see Dependent Claims 11 and 20)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Najmi method / non-transitory machine-readable medium for controlling production resources in a supply chain with the aforementioned teachings regarding wherein the user interface includes a production run user interface, wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element on the production run user interface causing a rescheduling of the first production run on the first production resource and automatically updating the value at risk based on the receiving the drag and drop gesture in further view of Shpilevovy, wherein this system provides a fast adaptive respond to new events coming and also proactively improves operation plan by the use of free machine time or worker slots, by the sequence of shifts and reallocations of previously scheduled operations to other resources. In this case even each “small” event can trigger unexpectedly big changes in schedules which are considered as “unstable equilibriums” (since the system never stops) being propagated via the whole schedule of workshop by the chain of changes (see Shpilevovy: 3rd ¶ of Page 206).
	Further, the claimed invention is merely a combination of old elements in a similar field for controlling production resources in a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shpilevovy, the results of the combination were predictable.

Regarding Dependent Claim 12, Najmi / Shpilevovy method for controlling production resources in a supply chain teaches the limitations of Claims 10-11 above, and Najmi further teaches the method for controlling production resources in a supply chain comprising:
- further comprising communicating (see at least Najmi: ¶ [0005]. Najmi teaches that “the system includes a supply chain planning database that receives supply chain data from a transaction system, and communicates the supply chain data to a planning model engine and a risks and assumptions repository that receives supply chain data from the transaction system, and communicates updated supply chain assumptions to the supply chain planning database.”), over the network (see at least Najmi: ¶ [0021] & Fig. 1. Najmi teaches network 140 in Fig. 1.), an electronic message to a planning system (see at least Najmi:  ¶ [0041] & ¶ [0074]. Najmi notes that Najmi teaches that “the plan problem tracking data 368 and resolution action history data 370 stored in persistent problems and work order management repository 238 provides self-learning system 110 to perform an audit trail, which may include, when, where, and how problems with a plan originated, actions performed to solve a problem, and what occurred as a result of actions performed to solve supply chain plan problems.” See also ¶ [0035]: “As discussed above, self-learning system 110 may continuously adjust the supply chain plan to a state of feasibility and/or optimality due to disruptions in the supply chain by continually monitoring any type of data or KPIs using KPI monitors 216 or alerts 206 in order to update a plan as soon as data or KPIs received from supply chain entities 120 indicate that a disruption or plan problem has, will, or is likely to occur.”)
	Moreover, Najmi method for controlling production resources in a supply chain doesn’t explicitly teach or suggest:
- the electronic message causing the rescheduling of the first production run on the first production resource 
Shpilevovy however in the analogous art for controlling production resources in a supply
chain teaches the following:
- the electronic message causing the rescheduling of the first production run on the first production resource (see at least Shpilevovy: Shpilevovy at page 204, “events that can lead to rescheduling activities are: new order is coming, equipment failure, changes in priorities, emerging of new urgent tasks, delay in materials, etc.”. Shipilevovy page 206, “the dispatcher of workshop can intervene this active plan interactively at any time and provide smart manual rework of the schedule by drag & drop of operations – and will be automatically revised and rescheduled”. Page 208, “give a warning message to the user. Also “This is further explained at page 208 2nd column: "In case worker has not enough skills for the operation or it may cause delays and other problems, the system will highlight this operation in red color and give a warning message to the user (Fig. 10)". So drag drop-> automatic scheduling changes on the schedule at Fig.9 red vs green -> red color highlight = interpreted as automatic update of value at risk.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Najmi method for controlling production resources in a supply chain with the aforementioned teachings regarding the electronic message causing the rescheduling of the first production run on the first production resource in further view of Shpilevovy, wherein the system will highlight this operation in red color and give a warning message to the user the system will highlight this operation in red color and give a warning message to the user (see Shpilevovy: Page 208).
	Further, the claimed invention is merely a combination of old elements in a similar field for controlling production resources in a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shpilevovy, the results of the combination were predictable.

Regarding Dependent Claim 13, Najmi / Shpilevovy method for controlling production resources in a supply chain teaches the limitations of Independent Claim 10 above, and Najmi further teaches the method for controlling production resources in a supply chain comprising:
- wherein the user interface includes a production order user interface (see at least Najmi: ¶ [0076] & Figs. 8A-8B. Najmi teaches that “The workbench 801 provides a planner a user interface to review and edit a factory schedule. A planner completes his or her review of the solver generated schedule, edits tasks, manually adjusts the schedule and resolves problems without ever leaving the schedule board. Task workbench 801 displays active demands in the system with schedule statuses and violations 805, work orders with schedule statuses and violations 810, tasks with schedule statuses and violations 815, Gantt chart showing schedule 820, different metric tabs 825, or a combination of the like.” See also Fig. 7 of Najmi.), wherein the receiving the first input causing a change to the utilization of the first production resource (see at least Najmi: ¶ [0030]. Najmi teaches that the problems in the supply chain inputs may include, but are not limited to, new unforecasted orders, new orders, changes to existing orders or forecasts, changes to in-transit shipments, changes to work in progress or work in process, changes in inventory, new capacity, reduced capacity, changes to external supply, and the like. In addition, according to one example, these problems may be classified into categories such as, for example, supply changes, inventory changes, capacity changes, demand changes, and the like. Although example categories of problems are described, embodiments contemplate any type of disruptions, plan problems, perturbations, changes, events, or categories of disruptions, perturbations, changes, and/or events, according to particular needs. In this document, the terms “disruptions.”) includes receiving the first input via the production order user interface to cause an increase in a quantity of the first product being produced in the first production run (see at least Najmi: ¶ [0038] & ¶ [0085]. Najmi notes that “the self-learning system 110 monitors a segment to see if it is acting as expected and groups them into a portfolio, which in turn is monitored to ensure that behavior occurs as expected. Thus, in this example, when one segment of customers significantly changes their purchasing behaviors, self-learning system 110 updates the anticipated demand projections.” Alternatively if the second segment starts behaving like the first segment, then self-learning system 110 updates its anticipated demand projections to increase production and/or decrease production, as appropriate. ¶ [0038]: “Rather than starting with a late order and identifying why the order is late, early warning monitors 344 permit a self-learning system 110 to identify the root cause of a plan problem as it happens; thereby quantifying its impact on all orders of one or more supply chain entities 120 affected by the plan problem. This permits a planner utilizing self-learning system 110 to receive an alert 206 identifying a root cause and view this alert 206 with all other alerts 206 so that various levers 372 are displayed on a display and reviewed, such that the best resolution is determined.”)

Regarding Dependent Claim 14, Najmi / Shpilevovy method for controlling production resources in a supply chain teaches the limitations of Claims 10 and 13 above, and Najmi further teaches the method for controlling production resources in a supply chain comprising:
- wherein the instructions further cause the one or more processors (see at least Najmi: ¶ [0022] & Fig. 1. Najmi teaches that “computers 130 include one or more processors 136 and associated memory to execute instructions and manipulate information according to the operation of supply chain system 100.”)  to perform operations comprising communicating (see at least Najmi: ¶ [0005]. Najmi teaches that “the system includes a supply chain planning database that receives supply chain data from a transaction system, and communicates the supply chain data to a planning model engine and a risks and assumptions repository that receives supply chain data from the transaction system, and communicates updated supply chain assumptions to the supply chain planning database.”), over the network (see at least Najmi: ¶ [0021] & Fig. 1. Najmi teaches network 140 in Fig. 1.), an electronic message to a planning system (see at least Najmi:  ¶ [0041] & ¶ [0074]. Najmi notes that Najmi teaches that “the plan problem tracking data 368 and resolution action history data 370 stored in persistent problems and work order management repository 238 provides self-learning system 110 to perform an audit trail, which may include, when, where, and how problems with a plan originated, actions performed to solve a problem, and what occurred as a result of actions performed to solve supply chain plan problems.” See also ¶ [0035]: “As discussed above, self-learning system 110 may continuously adjust the supply chain plan to a state of feasibility and/or optimality due to disruptions in the supply chain by continually monitoring any type of data or KPIs using KPI monitors 216 or alerts 206 in order to update a plan as soon as data or KPIs received from supply chain entities 120 indicate that a disruption or plan problem has, will, or is likely to occur.”) causing an increase in the quantity of the first product being produced in the first production run (see at least Najmi: ¶ [0043] & ¶ [0085]. Najmi teaches that when one segment of customers significantly changes their purchasing behaviors, self-learning system 110 updates the anticipated demand projections. Alternatively if the second segment starts behaving like the first segment, then self-learning system 110 updates its anticipated demand projections to increase production and/or decrease production, as appropriate. Also at ¶ [0043]: “In the example just mentioned comprising a misaligned supply chain plan due to a late order, the levers, when selected by a user, may redirect product from another order, split demand, and/or utilize an alternate workflow. Other corrective actions include, for example, expending material in transport, increasing the priority for a manufacturing lot, utilizing material from a first order to fulfill a second order, marking down products, expediting transportation, adding overtime to increase capacity, and offloading work to alternate resources.”)

14.		Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2016/0217406 A1) to Najmi / Shpilevovy “Multi-agent system “Smart Factory” for real-time workshop management in aircraft jet engines production”, hereinafter Shpilevovy, and in further view of US Patent Application (US 2015/0120373 A1) to Bajaj.
Regarding Dependent Claims 7 and 16, Najmi / Shpilevovy system / method for controlling production resources in a supply chain teaches the limitations of Claims 1, 6, 10 and 15 above, and Najmi further teaches the system / method for controlling production resources in a supply chain comprising:
- wherein the predicted supply chain operational metrics are updated in real time on the user interface responsive to receiving the first input (see at least Najmi: ¶ [0041] & ¶ [0061]. Najmi notes that status determinations include acknowledged, started, shipped, or the like. In addition, or as an alternative, persistent problems and work order management repository 238 may be utilized by self-learning system 110 to continuously monitor planning lead time assumptions in real time by monitoring delivery of work orders by product and/or facility.” ¶ [0061]: “Early detection is provided by early warning sensors that detect risks, in real-time, thereby providing notification to generate contingency plans. In this manner, each monitoring system may be used to generate continuous feedback, thereby providing a supply chain planner the ability to adjust one or more supply chain parameters and validate how adjustment of a parameter affects other goals of a supply chain plan.” See also ¶ [0064].) causing a change to a utilization of the first production resource (see at least Najmi:  ¶ [0046] & ¶ [0064]. Najmi teaches that the self-learning system 110 utilizes conditional analysis planner 374 to generate simulations of the utilization of one or more levers 372. The simulations compute and display the feasibility, impact, cost, or the like of implementing one or more levers 372 in resolution playbooks 308. In some embodiments, a levers effectiveness monitoring and optimization module 376 is utilized by self-learning system to generate reports in resolution playbook 308, which analyzes an effectiveness of one or more levers 376 and optimizes an association of one or more levers 376 with alerts 206. Levers effectiveness monitoring and optimization module 376 may comprise a list of levers 372 prioritized by a metric, e.g. feasibility, impact, cost, effectiveness, or the like. See also ¶ [0069]: “Levers effectiveness monitoring 646 determines when a lever is exercised, and whether the lever results in the desired and expected change. For example, some use of levers may be ineffective if the result of the lever is maxed out. Levers effectiveness monitoring 646 monitors whether a lever is ineffective if, for example, the lever cannot cause any more change in rectifying deviations from a supply chain plan because the lever is, for example, maxed out.”),
		However, Najmi / Shpilevovy system for controlling production resources in a supply 	chain doesn’t explicitly teach or suggest the following:
- wherein the user interface is scrolled to expose the predicted supply chain operational metrics organized according to a geographic region
		Bajaj system in the analogous art for controlling production resources in a supply 	chain teaches the following:
- wherein the user interface is scrolled to expose the predicted supply chain operational metrics organized according to a geographic region (see at least Bajaj: ¶ [0143-0144] & Fig. 34. Bajaj teaches the user interface map regarding Chihuahua providing a supply chain analytics analysis of the area where the predicted supply chain operational metrics organized according to service level, inventory, excess, obsolete, safety stock, demand, critical shortages, etc…”  Also at ¶ [0143-0144]: “An exemplary inventory status report is illustrated, where inventory and days of supply are processed and displayed over a predetermined period of time (e.g., week). FIG. 33 illustrates an exemplary supply chain model chart indicating a percentage of units, parts, assemblies, etc. that are in the supply chain model (inSCM) and out of the supply chain model (OutSCM) over a predetermined period of time (e.g., week).”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Najmi / Shpilevovy  system for controlling production resources in a supply chain with the aforementioned teachings regarding  wherein the user interface is scrolled to expose the predicted supply chain operational metrics organized according to a geographic region, in further view of Bajaj, wherein  configurations advantageously provide users with the ability to review end-to-end supply chains and supply chain portions without requiring specialized knowledge. The unique data visualization helps users to truly understand the supply chain network and is relatable for all types of users to identify overall status issues and opportunities. This in turn allows for improved productivity by allowing users to spend time crafting and taking actions instead of analyzing complex data and identifying opportunities/issues (see Bajaj: ¶ [0130]).
	Further, the claimed invention is merely a combination of old elements in a similar field for controlling production resources in a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj, the results of the combination were predictable.

Examining Claims with Respect to Prior Art
15.		Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claims 	(e.g., Claims 1 and 10), but would be allowable only if rewritten in Independent Form (e.g., Claims 	1, 10 and 19) including all of the limitations of the base claim and any intervening claims and 	addressing both (1) the pending 35 U.S.C. 101 rejection for Claims 1-20 and (2) the Claim 	Objections for Claims 8 and 17.
Regarding Claims 8-9 and 17-18, none of these references listed and/or searched either individually or in combination teach:
- wherein the user interface includes a production order user interface and wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element that causes the first production run to be removed from the first production resource (see Dependent Claims 8 and 17);
- wherein the receiving the drag and drop gesture of the first user interface element further includes causing the first production run to be added to a second production resource (see Dependent Claims 9 and 18)
	The closest prior arts are as follows:
1) US Patent # (US 7,657,777 B2) to Kwok-Yui Wong;
2) Shpilevovy “Multi-agent system “Smart Factory” for real-time workshop management in aircraft jet engines production”, hereinafter Shpilevovy.
	Regarding Kwok-Yui Wong reference, Kwok-Yui Wong teaches that “the method may include defining a relationship between the supply chain node and other supply chain nodes in the multi-level supply chain. The method may include enabling a user to drag and drop items of the data field library to the supply chain node. The method may also include aggregating various items of the data field library into a grouped set of items, and automatically applying the grouped set of items to the supply chain node.” Also “the data field library (e.g., the data field library 300 of FIG. 3) may enable a user to drag and drop items of the data field library (e.g., the data field library 300 of FIG. 3) to the supply chain node. The data fields 302 may with hold the data related to the supply chain database that may be used by user in transferring the grouped items to the supply chain node.”
However, Kwok-Yui Wong either individually or in combination does not teach or suggest teach:
- wherein the user interface includes a production order user interface and wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element that causes the first production run to be removed from the first production resource (see Dependent Claims 8 and 17);
- wherein the receiving the drag and drop gesture of the first user interface element further includes causing the first production run to be added to a second production resource (see Dependent Claims 9 and 18)
	Regarding Shpilevovy reference, Shpilevovy teaches at page 204, “events that can lead to rescheduling activities are: new order is coming, equipment failure, changes in priorities, emerging of new urgent tasks, delay in materials, etc.”. Shipilevovy page 206, “the dispatcher of workshop can intervene this active plan interactively at any time and provide smart manual rework of the schedule by drag & drop of operations – and will be automatically revised and rescheduled” Also Shipilevovy page 205: “It’s supposed that all orders and resources are “identical” and given in advance but in practice they all have their own individual criteria, preferences and restrictions, which can change during the system work (service level, time of delivery, costs and profits, risks of delivery, inconvenience of the driver, etc). “This is further explained at page 208 2nd column: "In case worker has not enough skills for the operation or it may cause delays and other problems, the system willhighlight this operation in red color and give a warning message to the user (Fig. 10)". So drag drop-> automatic scheduling changes on the schedule at Fig.9 red vs green -> red color highlight = interpreted as automatic update of value at risk.)
However, Shpilevovy either individually or in combination does not teach or suggest teach:
- wherein the user interface includes a production order user interface and wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element that causes the first production run to be removed from the first production resource (see Dependent Claims 8 and 17);
- wherein the receiving the drag and drop gesture of the first user interface element further includes causing the first production run to be added to a second production resource (see Dependent Claims 9 and 18)
	Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683